                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

 GREGORY BUCKNER,

         Petitioner,
                                                   Case No. 19-cv-675-jdp
    v.

 BRIAN FOSTER,

         Respondent.


                            JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




         /s/                                                9/25/2019
         Peter Oppeneer, Clerk of Court                     Date
